Exhibit 10.1

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”), dated as of October 26, 2017, is
by and among Clariant Ltd, a Swiss corporation (“Clariant”), HurricaneCyclone
Corporation, a Delaware corporation and wholly owned Subsidiary of Clariant
(“Merger Sub”), and Huntsman Corporation, a Delaware corporation (“Huntsman”
and, together with Clariant and Merger Sub, each a “Party” and together the
“Parties”). Capitalized terms used but not defined herein have the respective
meanings given to them in the Merger Agreement (as defined below).

 

WHEREAS, the Parties entered into that certain Agreement and Plan of Merger,
dated as of May 21, 2017 (the “Merger Agreement”);

 

WHEREAS, the Parties desire to terminate the Merger Agreement by mutual written
agreement, and to release each other from certain claims, obligations and
liabilities arising out of, in connection with or relating to the Merger
Agreement, in each case, on the terms and subject to the conditions set forth
herein;

 

WHEREAS, the respective boards of directors of Clariant, Merger Sub and Huntsman
have approved the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the Parties agree as follows:

 

1.                                      Termination. Pursuant to
Section 8.1(a) of the Merger Agreement, the Parties hereby agree that the Merger
Agreement (including the Hurricane Disclosure Letter and the Cyclone Disclosure
Letter), and all annexes and exhibits thereto, and all ancillary agreements
contemplated thereby (including the Voting and Support Agreements, but excluding
the Confidentiality Agreement, which shall remain in full force and effect in
accordance with its terms) or entered pursuant thereto (collectively, the
“Transaction Documents”), are hereby terminated effective immediately as of 1:00
a.m., Eastern Time on the day immediately following the date hereof (such date,
the “Termination Date” and such time, the “Termination Time”) and,
notwithstanding anything to the contrary in the Transaction Documents, including
Section 8.2(a) of the Merger Agreement, but subject to Section 2 hereof, the
Transaction Documents are terminated in their entirety and shall be of no
further force or effect whatsoever (the “Termination”).  In addition to the
termination of, and release from, the obligations under Section 5.6 of the
Merger Agreement, Clariant undertakes to waive, and hereby irrevocably waives,
any of its rights as a third party beneficiary under the Cyclone Voting and
Support Agreements, and Huntsman undertakes to waive, and hereby irrevocably
waives, any of its rights as a third party beneficiary under the Hurricane
Voting and Support Agreement, and each of the parties to the Voting and Support
Agreements shall be free, with effect as of the Termination Time, to terminate
the respective Voting and Support Agreement, and the Parties hereby consent to
and approve any action that the parties to the Voting and Support Agreements
deem necessary to terminate the respective Voting and Support Agreement or grant
discharge or relief from any obligations thereunder.

 

--------------------------------------------------------------------------------


 

2.                                      Costs and Expenses.

 

(a)                                 Notwithstanding anything to the contrary in
Section 1, Section 9.3 of the Merger Agreement shall survive the Termination and
remain in full force and effect.  In addition, Clariant and Huntsman shall bear
and pay one-half the costs and expenses incurred by the Parties hereto prior to
the Termination Time in connection with all trademark applications and
registrations for the HC Trademark (as defined in Section 8(b)). No later than
ten (10) days following the delivery of notice by one Party to the other Party
informing the other Party of any such costs and expenses required to be borne
and paid by the other Party, the other Party shall pay to the notifying Party,
by wire transfer of immediately available funds to an account designated in
writing by the notifying Party, the amount required to be borne and paid by such
other Party pursuant to Section 9.3 of the Merger Agreement and this Section 2.

 

(b)                                 If any Party fails to pay any amount due
pursuant to this Agreement, on or prior to the fifth (5th) business day
following receipt of proper written notice (a “Demand”) (or, in the event the
recipient of such Demand, within twenty (20) business days after its receipt of
the Demand, gives notice of its intent to contest its obligation to make such
payment and either commences litigation promptly thereafter or defends
litigation brought by the Party that made the Demand, and the recipient of such
Demand fails to pay such amount within five (5) business days after it is
finally judicially determined (including the resolution of any appeal or the
expiration of the time in which an appeal can be timely filed) that any amount
contemplated by such Demand is due pursuant to this Agreement), then (i) such
Party shall reimburse the other Party for all costs and expenses (including
disbursements and fees of counsel) incurred in the collection of such overdue
amount, including in connection with any related claims, actions or proceedings
commenced and (ii) such Party shall pay to the other Party interest on the
amount payable pursuant to this Agreement, from and including the date payment
of such amount was due or, if earlier, would have been due had it not been
contested, to but excluding the date of actual payment at the prime rate set
forth in The Wall Street Journal in effect on the date such payment was required
to be made plus 2%.

 

3.                                      Clariant Tail Fee.  In the event (i) a
Cyclone Competing Proposal is consummated within eighteen (18) months of the
Termination Date or (ii) Clariant enters into a definitive agreement providing
for a Cyclone Competing Proposal within eighteen (18) months of the Termination
Date and such Cyclone Competing Proposal (as it may be amended) is subsequently
consummated, then concurrently with the consummation of any such Cyclone
Competing Proposal, Clariant shall pay or cause to be paid to Huntsman
(x) $60,000,000 (the “Basic Clariant Tail Fee”) and (y) if a Cyclone
Pre-Termination Competing Proposal shall have been made and not publicly,
irrevocably withdrawn, or a Cyclone Inquiry shall have been publicly made and
not publicly, irrevocably withdrawn, in each case prior to the Termination Date,
an additional $150,000,000 (the “Supplementary Clariant Tail Fee”), in each case
by wire transfer of immediately available funds to an account designated in
writing by Huntsman.  The payment of the Basic Clariant Tail Fee and the
Supplementary Clariant Tail Fee under this Section 3 shall, if payable, be made
by Clariant free and clear of any set-off, claim, counterclaim, withholding or
deduction.  For the avoidance of doubt, the term “Cyclone Competing Proposal”
shall, where used in (A) this Section 3, (B) the definition of Cyclone
Pre-Termination Competing Proposal and (C) the definition of Cyclone Inquiry,
have the meaning assigned to such term in Section 9.5 of the Merger Agreement,
except that all references to “20%” therein shall be deemed to be

 

2

--------------------------------------------------------------------------------


 

“35%” and all references to “80%” shall be deemed to be “65%”.  Notwithstanding
anything in this Agreement or the Merger Agreement to the contrary, any
transaction, as a result of which a Person or Persons (whether or not related)
acquires or will acquire ownership or beneficial ownership of (I) all or the
majority of Clariant’s Masterbatches and Pigments businesses (taken together)
(as such businesses are described on Clariant’s website as of the date hereof)
or (II) at least thirty-five percent (35%) of the assets of Clariant, or at
least thirty-five percent (35%) of the outstanding registered shares of
Clariant, or businesses of Clariant representing at least thirty-five percent
(35%) of Clariant’s net income or net revenues (calculated in accordance with
the definition in the Merger Agreement of “Cyclone Competing Proposal”), in the
case of (I) or (II), whether as a single or multi-step transaction or series of
unrelated transactions (and whether pursuant to a merger, consolidation or other
business combination, sale of shares of capital stock, sale of assets, tender
offer or exchange offer or otherwise) shall, in the case of clause (I), solely
for purposes of clause (x) of this Section 3 (and, for the avoidance of doubt,
not for purposes of clause (y) of this Section 3) and, in the case of clause
(II), solely for purposes of clauses (x) and (y) of this Section 3), be deemed
to be a “Cyclone Competing Proposal”; provided, that for purposes of clause
(II), in no event shall the acquisition by any Person of Cyclone Shares be
aggregated with Cyclone Shares held or acquired by any other Person unless
(a) such Persons are affiliates or  members of a group (within the meaning of
Section 13(d) of the Exchange Act) or (b) such Persons acquire Cyclone Shares by
means of an increase (or a series of related or unrelated increases) of the
share capital of Clariant or by receiving Cyclone Shares held in treasury by
Clariant in connection with (1) the contribution of businesses, assets or
securities by such Persons to Clariant or any of its Subsidiaries or (2) any
joint venture or business combination transactions, in the case of (1) or
(2) irrespective of whether or not such transactions are related.  In no event
shall Clariant be obligated to pay the Basic Clariant Tail Fee or the
Supplementary Clariant Tail Fee on more than one occasion.

 

4.                                      Huntsman Tail Fee.  In the event a
Hurricane Pre-Termination Competing Proposal shall have been made and not
publicly, irrevocably withdrawn, or a Hurricane Inquiry shall have been publicly
made and not publicly, irrevocably withdrawn, in each case prior to the
Termination Date, and either (i) a Hurricane Competing Proposal is consummated
within eighteen (18) months of the Termination Date or (ii) Huntsman enters into
a definitive agreement providing for a Hurricane Competing Proposal within
eighteen (18) months of the Termination Date and such Hurricane Competing
Proposal (as it may be amended) is subsequently consummated, then concurrently
with the consummation of any such Hurricane Competing Proposal, Huntsman shall
pay or cause to be paid to Clariant $210,000,000 (the “Huntsman Tail Fee”) by
wire transfer of immediately available funds to an account designated in writing
by Clariant.  The payment of the Huntsman Tail Fee under this Section 4 shall,
if payable, be made by Huntsman free and clear of any set-off, claim,
counterclaim, withholding or deduction.  For the avoidance of doubt, (i) the
term “Hurricane Competing Proposal” shall, where used in (A) this Section 4,
(B) the definition of Hurricane Pre-Termination Competing Proposal and (C) the
definition of Hurricane Inquiry, have the meaning assigned to such term in
Section 9.5 of the Merger Agreement, except that all references to “20%” therein
shall be deemed to be “35%” and all references to “80%” shall be deemed to be
“65%”, and (ii)  in no event shall Huntsman be obligated to pay the Huntsman
Tail Fee on more than one occasion.

 

5.                                      Mutual Release; Disclaimer of
Liability.  Each of Clariant, Merger Sub and Huntsman, each on behalf of itself
and each of its respective successors and past and present

 

3

--------------------------------------------------------------------------------


 

Subsidiaries, affiliates, assignees, officers, directors, employees, controlling
persons, Representatives, agents, attorneys, auditors, stockholders, equity
holders and advisors, and any family member, spouse, heir, trust, trustee,
executor, estate, administrator, beneficiary, foundation, fiduciary,
predecessors, successors and assigns of each of them (the “Releasors”), does, to
the fullest extent permitted by Law, hereby fully release, forever discharge and
covenant not to sue any other Party, any Party’s respective successors and past
and present Subsidiaries, affiliates, assignees, officers, directors, employees,
controlling persons, Representatives, agents, attorneys, auditors, stockholders,
equity holders and advisors, and any family member, spouse, heir, trust,
trustee, executor, estate, administrator, beneficiary, foundation, fiduciary,
predecessors, successors and assigns of each of them (collectively the
“Releasees”), from and with respect to any and all past, present, direct,
indirect, individual, class, representative and derivative liability, claims,
rights, actions, causes of action, suits, liens, obligations, accounts, debts,
losses, demands, judgments, remedies, agreements, promises, liabilities,
covenants, controversies, costs, charges, damages, expenses and fees (including
attorney’s, financial advisor’s or other fees) (“Claims”), howsoever arising, of
every kind and nature, whether based on any Law or right of action (including
any claims under federal, state or foreign securities or disclosure Laws or any
claims that could be asserted derivatively on behalf of the Parties), known or
unknown, asserted or that could have been asserted, matured or unmatured,
contingent or fixed, liquidated or unliquidated, accrued or unaccrued, foreseen
or unforeseen, apparent or not apparent, which Releasors ever had or now have or
can have or shall or may hereafter have against the Releasees, or any of them,
in connection with, arising out of, based upon or related to, directly or
indirectly, the Transaction Documents (other than Section 6.1(b) and Section 9.3
of the Merger Agreement) or the transactions contemplated therein or thereby,
including but not limited to any breach, non-performance, action or failure to
act under the Transaction Documents, the proposed Merger, the events leading to
the termination of the Merger Agreement or any other Transaction Documents, any
deliberations or negotiations in connection with the proposed Merger or this
Agreement, the consideration to be received by Huntsman’s stockholders in
connection with the proposed Merger, the Cyclone No-Vote Fee, the Hurricane
No-Vote Fee, the Cyclone Termination Fee, the Hurricane Termination Fee, and any
SEC, NYSE or SIX filings, public filings, periodic reports, press releases,
registration statements, proxy statements or other statements issued, made
available or filed relating, directly or indirectly, to the proposed Merger
(“Released Claims”).  As used in this Agreement, the term “affiliates” shall
have the meaning set forth in Rule 12b-2 of the Exchange Act.

 

The release contemplated by this Section 5 is intended to be as broad as
permitted by Law and is intended to, and does, extinguish all Released Claims of
any kind whatsoever, whether in Law or equity or otherwise, that are based on or
relate to facts, conditions, actions or omissions (known or unknown) that have
existed or occurred at any time to and including the Termination Time. Each of
the Releasors hereby expressly waives to the fullest extent permitted by Law any
rights each of the Releasors may have under any statute or common law principle
under which a general release does not extend to claims which such Releasors
does not know or suspect to exist in its favor at the time of executing the
release, including the provisions, rights and benefits of California Civil Code
section 1542 (or any similar Law), which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

4

--------------------------------------------------------------------------------


 

Nothing in this Section 5 shall (i) apply to any action by any Party to enforce
the rights and obligations imposed pursuant to this Agreement or
Section 6.1(b) or Section 9.3 of the Merger Agreement or (ii) constitute a
release by any Party for any Claim arising under this Agreement or under
Section 6.1(b) or Section 9.3 of the Merger Agreement.  Notwithstanding anything
in this Section 5 to the contrary, with respect to Huntsman and each of its
respective successors and past and present Subsidiaries, affiliates, assignees,
officers, directors, employees, controlling persons, Representatives, agents,
attorneys, auditors, stockholders, equity holders and advisors, and any family
member, spouse, heir, trust, trustee, executor, estate, administrator,
beneficiary, foundation, fiduciary, predecessors, successors and assigns of each
of them as Releasors, any Person, or any such Person’s affiliates or associates,
who, acting alone or in connection with any other Person, has disclosed an
aggregate, beneficial ownership and/or voting position in Cyclone Shares in
excess of 15% as of the date of this Agreement, shall not be considered a
Releasee and be excluded from their release under this Section 5.

 

6.                                      Public Announcements.  Promptly (and in
any event in compliance with any applicable Laws and stock exchange regulations)
following the Termination Time, the Parties shall jointly issue an initial press
release with respect to the Termination in the form attached hereto as
Exhibit A. From and after the date hereof, each of the Parties shall consult
with each other before issuing, and give each other the opportunity to review
and comment upon, any press release or other public statements with respect to
the transactions contemplated by this Agreement, including the Termination, and
shall not issue any such press release or make any such public statement prior
to such consultation, except as such Party may reasonably conclude, after
consultation with legal counsel, is required by applicable Law, court process or
by obligations pursuant to any listing agreement with any national securities
exchange or national securities quotation system (in which case the disclosing
Party shall endeavor, on a basis reasonable under the circumstances, to consult
with the other Party in advance of such disclosure). Nothing in this Section 6
shall limit the ability of any Party to make additional disclosures that are
consistent in all but de minimis respects with the prior permitted public
disclosures regarding the transactions contemplated by this Agreement.

 

7.                                      Representations and Warranties. Each
Party represents and warrants to the other that: (i) such Party has all
requisite corporate power and authority to enter into this Agreement and to take
the actions contemplated hereby; (ii) the execution and delivery of this
Agreement and the actions contemplated hereby have been duly authorized by all
necessary corporate or other action on the part of such Party; and (iii) this
Agreement has been duly and validly executed and delivered by such Party and,
assuming the due authorization, execution and delivery of this Agreement by the
other Parties, constitutes a legal, valid and binding obligation of such Party
enforceable against such Party in accordance with its terms, except as that
enforceability may be (i) limited by any applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar Laws affecting the
enforcement of creditors’ rights generally and (ii) subject to general
principles of equity (regardless of whether that enforceability is considered in
a proceeding in equity or at law).

 

8.                                      Further Assurances.

 

(a)                                 Each Party shall, and shall cause its
Subsidiaries and affiliates to, cooperate with each other in the taking of all
actions necessary, proper or advisable under this Agreement and

 

5

--------------------------------------------------------------------------------


 

applicable Laws to effectuate the Termination. Without limiting the generality
of the foregoing, the Parties shall, and shall cause their respective
Subsidiaries and affiliates to, cooperate with each other in connection with the
withdrawal of any applications to or termination of proceedings before any
Governmental Entity or under any Antitrust Law, in each case to the extent
applicable, in connection with the transactions contemplated by the Transaction
Documents.

 

(b)                                 Additionally, each Party shall, and shall
cause its Subsidiaries and affiliates to: (i) affirmatively terminate, abandon
and withdraw any and all trademark applications and registrations, regardless of
when such applications or registrations were filed, for the trademark
“HUNTSMANCLARIANT” and all related marks, logos, taglines and domain names
(collectively the “HC Trademark”), which process shall be commenced within
thirty (30) days following the Termination Date and completed as promptly as
reasonably practicable thereafter; (ii) cease any and all use of the HC
Trademark and the other Party’s trade name; (iii) not acquire or seek to acquire
any registration or other ownership rights in or to the HC Trademark or any
other Party’s trade name; and (iv) not take any action, directly or indirectly,
that challenges, damages, impairs, or dilutes the goodwill or trademark rights
of any other Party in or to such Party’s trade name insofar as such action is
based, in whole or in part, on the Transaction Documents, the proposed Merger,
or the events leading to the termination of the Merger Agreement or any other
Transaction Documents.

 

(c)                                  Each of Clariant and Huntsman shall bear
and pay one-half of the costs and expenses incurred by the Parties in connection
with the matters set forth in this Section 8.  No later than ten (10) days
following the delivery of notice by one Party to the other Party informing the
other Party of any such costs and expenses required to be borne and paid by the
other Party, the other Party shall pay to the notifying Party, by wire transfer
of immediately available funds to an account designated in writing by the
notifying Party, the amount required to be borne and paid by such other Party
pursuant to this Section 8(c).

 

9.                                      Third-Party Beneficiaries. Except for
the provisions of Section 5, with respect to which each Releasee is an expressly
intended third-party beneficiary thereof, this Agreement is not intended to (and
does not) confer on any Person other than the Parties any rights or remedies or
impose on any Person other than the Parties any obligations.

 

10.                               Entire Agreement. This Agreement, together
with the Confidentiality Agreement and Section 6.1(b) and Section 9.3 of the
Merger Agreement, constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, among the Parties or any of them with
respect to the subject matter hereof.

 

11.                               Counterparts. This Agreement may be executed
manually or by facsimile by the Parties, in any number of counterparts, each of
which shall be considered one and the same agreement and shall become effective
when a counterpart hereof shall have been signed by each of the Parties and
delivered to the other Parties.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission or by e-mail of a
.pdf attachment shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

6

--------------------------------------------------------------------------------


 

12.                               Amendments. Any amendment, modification or
waiver of any provision of this Agreement, or any consent to departure from the
terms of this Agreement, shall not be binding unless in writing and signed by
the Party or Parties against whom such amendment, modification, waiver or
consent is sought to be enforced.

 

13.                               Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by rule of
Law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

14.                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
(notice deemed given upon receipt), by facsimile (notice deemed given upon
confirmation of receipt), email (followed by overnight courier service) or sent
by a nationally recognized overnight courier service, such as Federal Express
(notice deemed given upon receipt of proof of delivery), to the Parties at the
addresses (or at such other address for a Party as shall be specified by like
notice) provided for in Section 9.4 of the Merger Agreement.

 

15.                               Governing Law. This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to conflicts of laws principles that would
result in the application of the Law of any other state.

 

16.                               Jurisdiction. Each of the Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware or, if
(and only if) such court finds it lacks subject matter jurisdiction, the
Superior Court of the State of Delaware (Complex Commercial Division) or, if
subject matter jurisdiction over the matter that is the subject of the action or
proceeding is vested exclusively in the federal courts of the United States of
America, the federal court of the United States of America sitting in the
District of Delaware, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the agreements
delivered in connection herewith or the transactions contemplated hereby or
thereby or for recognition or enforcement of any judgment relating thereto, and
each of the Parties hereby irrevocably and unconditionally (i) agrees not to
commence any such action or proceeding except in the Court of Chancery of the
State of Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Superior Court of the State of Delaware (Complex Commercial
Division) or, if subject matter jurisdiction over the matter that is the subject
of the action or proceeding is vested exclusively in the federal courts of the
United States of America, the federal court of the United States of America
sitting in the District of Delaware, as applicable, and any appellate court from
any thereof, (ii) agrees that any claim in respect of any such action or
proceeding may be heard and determined in the Court of Chancery of the State of
Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Superior Court of the State of Delaware (Complex Commercial
Division) or, if subject matter jurisdiction over the matter that is the subject
of the

 

7

--------------------------------------------------------------------------------


 

action or proceeding is vested exclusively in the federal courts of the United
States of America, the federal court of the United States of America sitting in
the District of Delaware, as applicable, and any appellate court from any
thereof, (iii) waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the jurisdiction or
laying of venue of any such action or proceeding in such courts and (iv) waives,
to the fullest extent permitted by Law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in such courts.  Each of the
Parties agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  Each Party to this Agreement irrevocably
consents to service of process inside or outside the territorial jurisdiction of
the courts referred to in this Section 16 in the manner provided for notices in
Section 14 hereof.  Nothing in this Agreement will affect the right of any Party
to this Agreement to serve process in any other manner permitted by Law.

 

17.                               Waiver of Jury Trial.  EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE TERMINATION, THE TRANSACTION DOCUMENTS AND OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

 

18.                               Assignment.  This Agreement shall not be
assigned by any of the Parties (whether by operation of Law or otherwise)
without the prior written consent of the other Parties.  Subject to the
preceding sentence, but without relieving any Party of any obligation hereunder,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and assigns.

 

19.                               Specific Performance. Each Party agrees that
irreparable injury will occur in the event that any of the provisions of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Each Party agrees that, in the event of any breach or threatened
breach by any other Party of any covenant or obligation contained in this
Agreement, the non-breaching Party shall be entitled to an injunction or
injunctions to prevent or remedy any such breaches or threatened breaches by any
other Party, to a decree or order of specific performance to specifically
enforce the terms and provisions of this Agreement and to any further equitable
relief.  The Parties’ rights in this Section 19 are an integral part of the
transactions contemplated by this Agreement and each Party hereby waives any
objections to any remedy referred to in this Section 19 (including any objection
on the basis that there is an adequate remedy at Law or that an award of such
remedy is not an appropriate remedy for any reason at Law or equity).  In the
event any Party seeks any remedy referred to in this Section 19,

 

8

--------------------------------------------------------------------------------


 

such Party shall not be required to obtain, furnish, post or provide any bond or
other security in connection with or as a condition to obtaining any such
remedy.

 

[Signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Clariant, Merger Sub and Huntsman have caused this Agreement
to be executed as of the date first written above.

 

 

CLARIANT LTD

 

 

 

 

 

 

By:

/s/ PATRICK JANY

 

Name:

Patrick Jany

 

Title:

CFO

 

 

 

 

 

 

 

By:

/s/ ALFRED MÜNCH

 

Name:

Alfred Münch

 

Title:

General Counsel

 

 

 

 

 

 

HURRICANECYCLONE CORPORATION

 

 

 

 

 

 

 

By:

/s/ ALEXANDER GEHRT

 

Name:

ALEXANDER GEHRT

 

Title:

 

 

 

 

 

 

 

 

HUNTSMAN CORPORATION

 

 

 

 

 

 

 

By:

/s/ PETER R. HUNTSMAN

 

Name:

Peter R. Huntsman

 

Title:

President and Chief Executive Officer

 

[Signature Page to Termination Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[JOINT PRESS RELEASE]

 

Huntsman Corporation (NYSE: HUN) and Clariant (SIX: CLN) today jointly announced
that they have terminated their proposed merger of equals by mutual agreement.
The decision was unanimously approved by the Boards of Directors of Huntsman and
Clariant.

 

In a joint statement, Peter R. Huntsman, President and CEO of Huntsman, and
Hariolf Kottmann, CEO of Clariant, stated:

 

“While we remain convinced that the proposed merger of equals as agreed to on
May 21, 2017, is in the long term best interests of all of our shareholders,
given the continued accumulation of shares by activist investor White Tale
Holdings and their opposition to the transaction, now supported by some other
shareholders, we believe that there is simply too much uncertainty as to whether
Clariant will be able to secure the two-thirds shareholder approval that is
required to approve the transaction under Swiss law. Under these circumstances
and in light of the high level of disruption and uncertainty that has been
created for both companies, we have decided jointly to terminate the merger
agreement, stop the substantial expenditure of funds associated with integration
planning, and proceed along our independent paths in the best interests of both
companies and their shareholders, associates, and other stakeholders. We, of
course, remain competitors but maintain a great respect for one another, and we
want to recognize and express our mutual and deep appreciation for the efforts
and incredible commitment demonstrated by the associates of each company over
the past several months.”

 

--------------------------------------------------------------------------------